—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 16, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
As a result of certain conduct displayed by claimant, she was asked by her employer to submit to a series of appointments with a psychiatrist to determine her fitness for continued duty. When claimant refused, and having been warned of *890the consequences of such action, she was terminated from her employment as a staff physician. Under the circumstances, we find substantial evidence in the record to support the determination of the Board that claimant’s failure to carry out a reasonable request of her employer constituted misconduct, thereby disqualifying her from receiving unemployment insurance benefits. Any remaining contentions raised by claimant have been considered and found lacking in merit.
Cardona, P. J., Mikoll, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.